DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.



Reason for Allowance

Claims 1-10, 12-15, and 17, are allowed.
The following is the Office`s statement of reasons for allowance: 
After a careful consideration of applicant`s amendments and arguments/remarks submitted 03/14/2022 and a thorough search the closest prior arts Cruz-Hernandez et al. (US 2018/0275757 A1), in view of DING et al. (US 2021/0124441 A1), and in further view of Shih et al. (US 2012/0169629 A1), and in further view of WASSVIK (US 2013/0127790 A1), and in further view of LU et al. (US 2018/0315900 A1), and in further view of OMATA et al. (US 2016/0363304 A1),  and in further view of KIM et al. (US 2018/0329555 A1), and in further view of JIN (US 2021/0296403 A1), and in further view of Huang et al. (US 2021/0109618 A1), and in further view of Chen et al. (US 2020/0348772 A1), and in further view of RHE et al.  (US 2019/0310731 A1), and in further view of Lee (US 2018/0364845 A1), and in further view of LEE et al. (US 2018/0143729 A1), and in further view of SHIH et al. (US 2017/0177141 A1), and in further view of Kim et al. (US 2011/0316809 A1), and in further view of HEO et al. (20170003782 A1), in combination, fail to teach all the limitations as recited in the independent claims. 

With regards to independent claim 1, the sited prior arts above in combination failed to teach the following limitation in combination with all claim limitations:
wherein the substrate further comprises a light-emitting transmission circuit and a sensing transmission circuit, the light-emitting transmission circuit and the sensing transmission circuit are electrically separated, the light-emitting transmission circuit is connected to the light-emitting circuit, and the sensing transmission circuit is connected to the sensing circuit as claimed in claim 1. 

The dependent claim 2-10, 12-15 and 17, are allowable as they are dependent on allowable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEYERE D WILLS-BURNS whose telephone number is (571)272-9752.  The examiner can normally be reached on Monday -Friday, 7:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel (Kumar) can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CHINEYERE D WILLS-BURNS/Primary Examiner, Art Unit 2628